DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues the amended Claim 1 is in condition for allowance.
In response, the Applicant is herein referred to the new rejection of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1,3,5-6,11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peebles (US 3,343,716).
Regarding Claim 1, Peebles discloses a sprung display case for dispensing individually stacked products (fig.1), the case comprising: a vertical chamber (18) with an unobstructed opening at an upper end and a lower base and sized and shaped such that a plurality of the products can be vertically stacked within the chamber; a horizontal platform (13) mounted to be vertically slidable within the chamber (18), the platform (13) having at least one air hole (16) positioned around the platform; and a resiliently compressible member (20) mounted in the chamber (18) between a lower side of the platform (13) and an upper side of the base of the chamber to bias the platform towards the upper end of the chamber (18), wherein the strength of the resiliently compressible member (20) is selected such that the uppermost product stacked on an upper side of the platform is always positioned at or about the upper end of the chamber (fig.1).
Regarding Claim 3, Peebles discloses wherein the platform (13) is formed of a sheet material (13 is apparently formed of sheet material).
Regarding Claim 5, Peebles discloses wherein the platform has a plurality of air holes (16) formed therethrough.
Regarding Claim 6, Peebles discloses wherein the resiliently compressible member (20) is a coil spring.
Regarding Claim 11, Peebles discloses wherein the chamber (18) is sized and shaped to house beverage multipacks, in as much as applicant’s chamber is shaped to house beverage multipacks as Peebles chamber is of a similar “cuboid” shape (this is greatly dependent upon the shape & size of the beverage multipack which is merely disclosed as being “cuboid” in the specification).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,7 are rejected under 35 U.S.C. 103 as being unpatentable over Peebles (US 3,343,716).
Regarding Claim 2, although Peebles does not disclose wherein the chamber is substantially cuboid. It would have been obvious to one having ordinary skill in the art to implement a cuboid chamber, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding Claim 7, although Peebles does not explicitly disclose wherein the spring (28) is formed of steel wire having a diameter of at least 8mm, it would have been obvious to one of ordinary skill in the art to implement a spring formed of steel wire and having a diameter of at least 8mm since it merely requires routine skill in the art and is by no means a novel feature.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peebles (US 3,343,716) in view of Lisbin et al. (US 3,900,133).
Regarding Claim 4, Peebles does not disclose wherein the platform (13) is formed of sheet metal.
Lisbin discloses wherein the platform (30) is formed of sheet metal (constructed of sheet metal; C2:L50-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Peebles with wherein the platform is formed of sheet metal simply to give the dispenser more durability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651         

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651